414 *940U. S. 1058. Motion to defer consideration denied.
Mr. Justice Blackmun would grant the motion.
Motions for leave to file briefs as amici curiae in support of rehearing filed by the following were granted: American Nurses Assn., American Orthopsychiatric Assn., Inc., National Association for the Advancement of Colored People, Association of Black Psychologists, Black Psychiatrists of America, Inc., National Health Law Program, Congress of Racial Equality, National Conference of Black Lawyers, American Medical Assn., National Black Feminist Organization, National Urban League, Inc., and National Medical Assn., Inc. Petition for rehearing denied.